Citation Nr: 1012513	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  03-22 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to 
February 1977 and from August 1979 to March 1981.  This case 
initially came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  After the Board denied the claim in 
September 2007, the Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The parties submitted a Joint Motion to Remand in November 
2008 and the Court issued an Order which incorporated the 
Joint Motion and vacated the Board's 2007 decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion requires that VA make another attempt to 
obtain the Veteran's records from Beaumont Hospital.  The 
Appeals Management Center (AMC) did not request those 
records during the previous Remand, because the Veteran did 
not respond to a February 2006 request from the AMC asking 
the Veteran to update the authorization for release of those 
records.  The Veteran last authorized release of those 
records in 2003, about 7 years ago.  The Veteran is hereby 
notified that it is unlikely that the hospital would release 
the records based on the 2003 authorization.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded another 
opportunity to sign an updated 
authorization for release of his records 
from Beaumont Hospital.

2.  The Veteran should be afforded another 
opportunity to identify or submit clinical 
records or alternative evidence which 
might assist him to substantiate his 
claim.

3.  The AMC should request the Veteran's 
records from Beaumont Hospital, with the 
updated authorization, or with the 2003 
authorization, if the Veteran does not 
respond to the request to update the 2003 
authorization.

4.  After assuring that development is complete 
and that a response has been received from 
Beaumont Hospital and that the Veteran has been 
notified of that response, and any other 
required development is complete, the appealed 
claim for service connection should be 
readjudicated.  If the benefit sought remains 
denied, the Veteran and his representative 
should be issued a supplemental statement of the 
case (SSOC) which addresses actions taken since 
the issuance of the last SSOC.  The Veteran 
should be given the opportunity to respond, and 
the claim should thereafter be returned to the 
Board, if in order. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

